UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07831 FMIFunds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) (414) 226-4555 Registrant's telephone number, including area code: Date of fiscal year end:September 30 Date of reporting period: March 31, 2011 Item 1. Reports to Stockholders. SEMIANNUAL REPORT March 31, 2011 FMI Focus Fund (fmiox) A NO-LOAD MUTUAL FUND FMI Focus Fund Ted D. Kellner, CFA April 14, 2011 Dear Fellow Shareholders: The bull market celebrated its second birthday on March 9, 2011, and threw itself quite a party in the first quarter.Many of the indices have doubled in the past two years, and the first quarter continued the strong trend of the past 24 months.All indices enjoyed robust gains, with the Russell 2000 leading the following indices with an advance of +7.94%, the Dow Jones Industrial Average +7.06%, the Standard & Poor’s 500 +5.92%, and the NASDAQ Index +5.05%.The near 100% gains for most indices in the past two years is the fastest doubling of the averages in over 75 years, and whereas bearishness was rampant in March of 2009, the bulls now outnumber the bears by a margin of better than two-to-one, according to Investors Intelligence. What has driven this incredibly strong bull market?In our opinion, it stems from three factors.First, corporations have done an incredible job of improving profitability by paring costs and improving productivity, and positioning their companies in a still rather disappointing overall economy.Second, the Fed, led by Chairman Bernanke, has fostered an unprecedented easing of monetary policy.The monetary base has nearly tripled in the last 30 months, from $800 billion to over $2.4 trillion.Many believe that inflation is a monetary phenomenon, and if indeed this is so, increased inflation is not a question of “if,” but “when.”Finally, our government is currently spending approximately $1.60 for every $1.00 in tax revenue it is taking in, an unprecedented level of deficit spending. Indeed, inflation signs are rearing their ugly heads with many commodities soaring to all-time highs, including the recent run-up in crude oil to $107 per barrel at the end of March.Wholesale food prices spiked at their fastest rate since 1974 in the month of March.Wal-Mart CEO Bill Simon, in a recent USA Today article, said that “inflation is going to be a serious problem soon.”When we look at what is occurring around us on a day-to-day basis, almost all prices are on the rise.Additionally, we remain skeptical, as always, of the economic data we receive from Washington.For example, if the CPI were calculated using methodologies employed by the government in 1990, the reported inflation number for 2010 would have been 4.5%, not the 1.5% actually measured by the Bureau of Labor Statistics.Additionally, it will be interesting to see what path the Fed pursues in the next several months.Currently, it appears that QEII, the $600 billion Fed monetary stimulus package that buys approximately $100 billion of bonds per month, will cease in June.It will be interesting to see the market’s reaction once this opiate is removed.Remember what happened in the spring of 2010, when the housing market’s $8,000 first time buyer credit was removed?Stay tuned! As indicated above, almost every asset class has been on a tear.We are reminded of the Warren Buffett quote that “the less the prudence with which others conduct their affairs, the greater the prudence with which we should conduct our own affairs.”We are not predicting an end to the extremely strong markets.However, we are of the opinion that prudence and increased selectivity will be increasingly important in the months ahead.As Rick and his team indicate in their attached letter, we like our portfolio very much, and believe it will serve you well, going forward.While sounding a cautious note with some of the above comments, we strongly believe that equities will provide investors with good risk-adjusted investment returns over the next several years.We believe this is particularly true with regard to the FMI Focus Fund portfolio. As always, we thank you for your continued investment in, and support of, the FMI Focus Fund. Sincerely, Ted D. Kellner, CFA Executive Chairman Fiduciary Management, Inc. (Adviser) 100 E. Wisconsin Ave., Suite 2200 • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com Richard J. WhitingRichard E. Lane, CFAAaron J. Garcia, CFAFaraz Farzam, CFA Investment Management Team April 4, 2011 Dear Fellow Shareholders, Lions and Tigers and Bears – Richard E. Lane, CFA The first quarter of 2011 was a continuation of the bull trend of late 2010.The FMI Focus Fund was up 8.37% compared to a return of 7.94% for the Russell 2000 Index.The market has been simply amazing in its ability to shrug off bad news and negative events: earthquakes, the tsunamis, and nuclear disasters; monetary tightening in China, India and Brazil; inflationary concerns around the world; revolutions across the Middle East driving oil prices above $100 a barrel; the sinking dollar.Talk about climbing the proverbial “wall of worry!”The bull market continues apace!How come? THE VALUE OF A $10, ITS INCEPTION (12/16/96) TO 3/31/11 AS COMPARED TO THE RUSSELL 2000(1) AND THE RUSSELL 2000 GROWTH(2) FMI Focus Fund Russell 2000(1) Russell 2000 Growth(2) Results From Fund Inception (12/16/96) Through 3/31/11 Annualized Total Annualized Total Annualized Total Return* Total Return* Total Return* For the Return* For the 5 Return* For the 10 Through 3/31/11 From Last 3 Months Year Ended 3/31/11 Years Ended 3/31/11 Years Ended 3/31/11 Fund Inception 12/16/96 FMI Focus Fund 8.37% 27.05% 8.10% 8.98% 17.05% Russell 2000 7.94% 25.79% 3.35% 7.87% 7.73% Russell 2000 Growth 9.24% 31.04% 4.34% 6.44% 5.25% The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index which comprises the 3,000 largest U.S. companies based on total market capitalization. The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. * Total return includes change in share prices and in each case includes reinvestments of any dividends, interest and capital gain distributions. Performance data quoted represents past performance; past performance does not guarantee future results.Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 2 In our opinion, exceptionally strong corporate profits are driving the market higher, aided and abetted by an asset allocation switch from fixed income to equities.This market has been sneaky in that the economic recovery hasn’t been particularly robust, leaving many investors skeptical and on the sidelines.Now, they are starting to chase the market.This is the inevitable second stage of any bull market.Given the severity of the previous downturn, it is only human nature to be skeptical and fearful that “the shark” will come back.Yet, that is always how it works coming out of a recession.This time is no different. What is markedly different this time is a relatively weak economic recovery combined with an extraordinarily strong profit cycle.American businesses did an amazing job cutting costs, yielding tremendous productivity improvements and record profit margins.Positive earnings surprises upon positive earnings surprises have given legs to stocks and may well continue.There is no question that the market is overdue for a correction, but the nature of bull markets are that they can go on longer than you think before a correction occurs.As we stated in our previous quarter’s shareholder letter, we believe we are somewhere in the second or third inning of the economic recovery and perhaps the fourth or fifth inning of the bull market.Independent of the market itself, we like our portfolio and see plenty of upside left, volatility notwithstanding. Aerospace Industry – Aaron J. Garcia, CFA Over the last two years we have made several investments in the Aerospace industry, a subsector of Industrials. Given our exposure, we thought it might be illuminating to discuss our view of the sector and where we are in this particular cycle.The aerospace OEMs, Boeing and Airbus, are at an inflection point in wide-body aircraft production.The current fleet of wide-body aircraft, which are primarily used for long haul international routes, hasn’t seen a meaningful technological upgrade since the 747.Over the past ten years, both Airbus and Boeing have been designing and testing new aircraft.Key platforms poised to ramp include the much-delayed Boeing 787 (Dreamliner), the Airbus 350, and the Airbus 380.These platforms have been in development for many years and represent a steep change in aircraft technology for long haul routes.We are excited about these planes, as we believe they are well positioned to capitalize on emerging market demand, particularly China.International travel lends itself to these larger aircraft.Due to the longer distances these planes fly, slight improvements in engine efficiency and weight savings through materials science can yield large savings to airlines.We believe the composite manufacturers, Hexcel and Cytec, are well positioned to benefit from these platforms as the new planes use up to ten times the carbon fiber than that of the existing fleet. In the domestic market, both Airbus and Boeing have ramped production of their narrow-body platforms in response to increasing demand from carriers and a generally aging domestic fleet.We believe this most recent aerospace trough was one of the mildest in several cycles most likely due to the severity of the post-9/11 aerospace downturn.Also, airline metrics have been very positive with strong revenue per seat-miles growth. We believe this bodes well for both the Maintenance Repair and Overhaul segment of the aerospace suppliers as seat-miles increase and more maintenance is needed.Finally, we think there may be a chance that the recent consolidation in airlines, as well as the change in the airline fee structure (baggage fees, meal fees, etc.), could indicate that the airline industry has fundamentally changed and will be less exposed to irrational pricing and oil spikes, which would further decrease the volatility of the aerospace supply. SPX Corporation (SPW) – Richard J. Whiting The first stage of recovery, where companies leverage underused capacity and reap the benefits of refined manufacturing footprints; give way to increasing capacity and then to an infrastructure build-out to support the burgeoning need for capacity.SPW, a company with a diverse cadre of business, is skewed toward mid- to late-cycle businesses. While SPW derives some of its revenue from early cycle business, most notably in the Diagnostic Tools division, the most robust segments serve the build out of industrial capacity in the food and beverage industries, general industrial markets, and the power generation/thermal cooling businesses.We expect to see accelerating revenue in the Flow segment as the solid components business gives way to increased activity in modules and then fully engineered systems for the food and beverage industry.We do not expect the drive to increase capacity in this end market to be purely a North American and European phenomena, but rather a global platform for servicing the dietary needs of maturing economies and an interest in upgrading to more Western standards of quality and safety. The headlines from Japan, devastating and disheartening as they are, remind us how intrinsic energy, particularly electrical energy, is to all elements of modern life.Electrical power generation is the focus of the Power and Transmission products group of SPW.This segment delivers over half of the company’s revenue.It is a business best measured on a year-over-year basis, rather than quarter-to-quarter, given the lumpy and large project aspects inherent in this market.While it remains early in the cycle for the cooling tower business and particularly the power transmission business, the runway and leverage for these businesses stretch well beyond 2011 and 2012 and potentially as far out as 2015.The replacement cycle in mature economies, coupled with the infrastructure build out in developing economies have set the table for what we expect to be substantial opportunities for SPX Corporation. Ulta Salon, Cosmetics & Fragrance, Inc. (ULTA) – Faraz Farzam, CFA Long-time portfolio holding ULTA was our best performing consumer stock during the first quarter, returning 43.62% for the period.The company started the year off with a bang as they pre-announced strong preliminary holiday results.However, they were able to surpass 3 even those elevated expectations during their formal fourth quarter conference call.They reported strong profits and an even stronger outlook for the balance of 2011 than Wall Street was expecting.Although this investment has already been a huge home run for us, we continue to like the growth prospects and competitive positioning for this category- killing retailer. MKS Instruments, Inc. (MKSI) – Faraz Farzam, CFA Semiconductor capital equipment component maker MKSI had a break out first quarter in many ways, making this our standout technology pick for the period.Not only did the company post strong fourth quarter results, but they also announced the first ever dividend payout in the company’s history.The semiconductor capital equipment sector is a highly cyclical, feast or famine industry, not conducive to making regular dividend payouts as companies struggle with cash flow in down cycles.The last down cycle was especially steep and yet MKSI was able to manage through their darkest hour with minimal cash burn.This exceptional performance gave this highly regarded management team the confidence to announce a relatively sizable dividend, attracting the attention of investors that otherwise would never consider investing in this sector.Since the announcement of the dividend the stock has returned 37.0%. Thank you for continuing to invest alongside us in the FMI Focus Fund. Sincerely, Richard E. Lane, CFA Faraz Farzam, CFA Aaron J. Garcia, CFA Richard J. Witing Investment Management Team As of March 31, 2011, the security holdings mentioned above represented the following percentage of the FMI Focus Fund’s total assets: Cytec Industries Inc. 0.7%; Hexcel Corp. 2.0%; MKS Instruments, Inc. 1.4%; SPX Corporation 2.6%; and Ulta Salon, Cosmetics & Fragrance, Inc. 1.5%.Portfolio holdings are subject to change without notice and are not intended as recommendations of individual securities. As of the Fund’s Prospectus dated January 31, 2011, the Fund’s annual operating expense ratio is 1.30%. For more information about the FMI Focus Fund, call (800) 811-5311 for a free prospectus.Please read the prospectus carefully to consider the investment objectives, risks, charges and expenses, before investing or sending money.The prospectus contains this and more information about the FMI Focus Fund.Please read the prospectus carefully before investing. Distributed by Rafferty Capital Markets, LLC 4 FMI Focus Fund COST DISCUSSION Industry Sectors as of March 31, 2011 As a shareholder of the Fund you incur ongoing costs, including management fees and other Fund expenses. You do not incur transaction costs such as sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees because the Fund does not charge these fees. This example is intended to help you understand your ongoing costs (in dollars) of investing in FMI Focus Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from October 1, 2010 through March 31, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example at the end of this article. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During Period* Value 10/01/10 Value 3/31/11 10/01/10-3/31/11 FMI Focus Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.27%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period between October 1, 2010 and March 31, 2011). 5 FMI Focus Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2011 (Unaudited) ASSETS: Investments in securities, at value (cost $426,884,704) $ Receivable from shareholders for purchases Dividends receivable Cash Other receivable Total assets $ LIABILITIES: Payable to brokers for investments purchased $ Payable to adviser for management fees Payable to shareholders for redemptions Other liabilities Total liabilities NET ASSETS: Capital Stock, $0.0001 par value; 100,000,000 shares authorized; 17,038,506 shares outstanding Net unrealized appreciation on investments Accumulated net realized loss on investments ) Net assets Total liabilities and net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($560,254,746 ÷ 17,038,506 shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) Shares Cost Value LONG-TERM INVESTMENTS — 92.6% (a) COMMON STOCKS — 91.5% (a) COMMERCIAL SERVICES SECTOR — 5.3% Advertising/Marketing Services — 1.6% Interpublic Group of Companies, Inc.* $ $ Miscellaneous Commercial Services — 3.7% Cardtronics, Inc.* Cintas Corp. Higher One Holdings Inc.* CONSUMER DURABLES SECTOR — 2.9% Recreational Products — 2.9% Brunswick Corp. Winnebago Industries, Inc.* CONSUMER NON-DURABLES SECTOR — 2.8% Apparel/Footwear — 2.8% Crocs, Inc.* Liz Claiborne, Inc.* 6 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Cost Value LONG-TERM INVESTMENTS — 92.6% (a) (Continued) COMMON STOCKS — 91.5% (a) (Continued) CONSUMER SERVICES SECTOR — 1.4% Hotels/Resorts/Cruiselines — 1.0% Royal Caribbean Cruises Ltd.* $ $ Restaurants — 0.4% Red Robin Gourmet Burgers Inc.* DISTRIBUTION SERVICES SECTOR — 6.5% Electronics Distributors — 4.1% Arrow Electronics, Inc.* ScanSource, Inc.* Medical Distributors — 1.5% Patterson Companies Inc. Wholesale Distributors — 0.9% Beacon Roofing Supply, Inc.* ELECTRONIC TECHNOLOGY SECTOR — 9.9% Aerospace & Defense — 2.7% BE Aerospace, Inc.* Hexcel Corp.* Computer Peripherals — 1.0% Avid Technology, Inc.* Electronic Components — 1.4% Plexus Corp.* Electronic Equipment/Instruments — 0.5% Intermec Inc.* Electronic Production Equipment — 1.4% MKS Instruments, Inc. Semiconductors — 1.9% PMC-Sierra, Inc.* Power Integrations, Inc. Telecommunications Equipment — 1.0% Ciena Corp.* ENERGY MINERALS SECTOR — 4.5% Coal — 1.8% Arch Coal, Inc. Oil & Gas Production — 2.7% Petrohawk Energy Corp.* Unit Corporation* 7 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Cost Value LONG-TERM INVESTMENTS — 92.6% (a) (Continued) COMMON STOCKS — 91.5% (a) (Continued) FINANCE SECTOR — 8.1% Finance/Rental/Leasing — 1.8% CAI International, Inc.* $ $ Mobile Mini, Inc.* Insurance Brokers/Services — 0.9% Arthur J. Gallagher & Co. Life/Health Insurance — 2.2% Genworth Financial Inc.* Reinsurance Group of America, Inc. Regional Banks — 2.9% Associated Banc-Corp. First Midwest Bancorp, Inc. FirstMerit Corp. Sandy Spring Bancorp, Inc. Savings Banks — 0.3% Columbia Banking System, Inc. MB Financial, Inc. HEALTH SERVICES SECTOR — 6.3% Health Industry Services — 4.5% Covance Inc.* HealthSouth Corp.* PAREXEL International Corporation* Medical/Nursing Services — 1.8% VCA Antech, Inc.* HEALTH TECHNOLOGY SECTOR — 4.0% Medical Specialties — 4.0% Beckman Coulter, Inc. Hologic, Inc.* Thoratec Corporation* Wright Medical Group, Inc.* INDUSTRIAL SERVICES SECTOR — 5.7% Contract Drilling — 1.3% Rowan Companies, Inc.* 8 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Cost Value LONG-TERM INVESTMENTS — 92.6% (a) (Continued) COMMON STOCKS — 91.5% (a) (Continued) INDUSTRIAL SERVICES SECTOR — 5.7% (Continued) Engineering & Construction — 3.0% Chicago Bridge & Iron Co.N.V.NYS $ $ Oilfield Services/Equipment — 1.4% Dresser-Rand Group, Inc.* NON-ENERGY MINERALS SECTOR — 0.0% Construction Materials — 0.0% Trex Company, Inc.* PROCESS INDUSTRIES SECTOR — 4.7% Chemicals: Major Diversified — 1.6% Celanese Corp. Chemicals: Specialty — 1.6% Cytec Industries Inc. Rockwood Holdings Inc.* Containers/Packaging — 1.5% Owens-Illinois, Inc.* PRODUCER MANUFACTURING SECTOR — 17.2% Auto Parts: OEM — 1.3% Modine Manufacturing Company* Electrical Products — 4.5% Greatbatch, Inc.* Molex Inc. Cl A Industrial Conglomerates — 2.7% SPX Corporation Industrial Machinery — 4.1% Barnes Group Inc. Kadant Inc.* Kennametal Inc. Lincoln Electric Holdings, Inc. Metal Fabrication — 0.5% Kaydon Corp. Miscellaneous Manufacturing — 3.4% Brady Corp. Crane Co. Trucks/Construction/Farm Machinery — 0.7% Columbus McKinnon Corp.* 9 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares or Principal Amount Cost Value LONG-TERM INVESTMENTS — 92.6% (a) (Continued) COMMON STOCKS — 91.5% (a) (Continued) RETAIL TRADE SECTOR — 2.0% Specialty Stores — 2.0% PetSmart, Inc. $ $ Ulta Salon, Cosmetics & Fragrance, Inc.* TECHNOLOGY SERVICES SECTOR — 7.0% Data Processing Services — 1.0% Fiserv, Inc.* Information Technology Services — 3.0% Longtop Financial Technologies Limited SP-ADR* Sapient Corp.* Internet Software/Services — 1.4% LogMeIn, Inc.* Packaged Software — 1.6% Aspen Technology, Inc.* Parametric Technology Corp.* TRANSPORTATION SECTOR — 3.2% Air Freight/Couriers — 1.2% UTI Worldwide, Inc. Trucking — 2.0% Werner Enterprises, Inc. Total common stocks MUTUAL FUNDS — 1.1% (a) SPDR KBW Regional Banking ETF Total long-term investments SHORT-TERM INVESTMENTS — 7.6% (a) Variable Rate Demand Note — 7.6% $ U.S. Bank, N.A., 0.00% Total short-term investments Total investments — 100.2% $ Liabilities, less other assets — (0.2%) (a) ) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. ETF – Exchange Traded Fund N.V. – Netherlands Limited Liability Corp. NYS – New York Registered Shares SP-ADR – Sponsored American Depositary Receipt The accompanying notes to financial statements are an integral part of this schedule. 10 FMI Focus Fund STATEMENT OF OPERATIONS For the Six Month Period Ending March 31, 2011 (Unaudited) INCOME: Dividends $ Total income EXPENSES: Management fees Transfer agent fees Administrative and accounting services Printing and postage expense Custodian fees Registration fees Professional fees Board of Directors fees Insurance expense Other expenses Total expenses NET INVESTMENT LOSS ) NET REALIZED GAIN ON INVESTMENTS NET INCREASE IN UNREALIZED APPRECIATION ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ STATEMENTS OF CHANGES IN NET ASSETS For the Six Month Period Ending March 31, 2011 (Unaudited) and For the Year Ended September 30, 2010 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net increase in unrealized appreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net investment income ($0.028 per share) — ) FUND SHARE ACTIVITIES: Proceeds from shares issued (3,223,464 and 5,934,341 shares, respectively) Net asset value of shares issued in distributions reinvested (18,401 shares) — Cost of shares redeemed (2,267,584 and 7,649,874 shares, respectively) ) ) Net increase (decrease) in net assets derived from Fund share activities ) TOTAL INCREASE NET ASSETS AT THE BEGINNING OF THE PERIOD NET ASSETS AT THE END OF THE PERIOD (Includes undistributed net investment income of $0 and $0, respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. 11 FMI Focus Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each period) (Unaudited) For the Six Month Period Ending March 31, Years Ended September 30, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of period $ Income from investment operations: Net investment (losses) income ) Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: Distributions from net investment income — ) — Distributions from net realized gains — — ) Total from distributions ) Net asset value, end of period $ TOTAL RETURN %* % % %) % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000’s $) Ratio of expenses to average net assets %** % Ratio of net investment (loss) income to average net assets %)** %) % %) %) %) Portfolio turnover rate 34
